Citation Nr: 0900662	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability has been submitted.

3.  Entitlement to service connection for depression, claimed 
also as secondary to a low back disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2003 (low back and depression claims) 
and August 2005 (PTSD and diabetes mellitus, type II claims) 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The veteran 
had a hearing before the Board in September 2008 and the 
transcript is of record.

The case was brought before the Board in September 2007, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to afford the veteran a hearing 
before the Board.  The requested hearing having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.

The low back, depression and PTSD claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the veteran if further action is 
required on his part.



FINDING OF FACT

The veteran's type II diabetes mellitus did not have its 
onset in service or within a year of service and there is no 
causal link between his current condition and any remote 
incident of service.


CONCLUSION OF LAW

The veteran's type II diabetes mellitus was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, and 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by a letter 
sent to the veteran in April 2005.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2008).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

As explained in the Remand section of this opinion, it is 
unclear whether the veteran is receiving benefits from the 
Social Security Administration (SSA).  The veteran indicated 
to a VA psychiatric examiner, during an October 2005 
treatment session, that he intended on applying for 
Supplemental Security Income (SSI) from the SSA.  He 
requested the examiner supply him with a note indicating the 
veteran's PTSD diagnosis.  Given the context, it is clear the 
veteran intended on pursuing SSA disability benefits based on 
his psychiatric disabilities and not his diabetes.  The 
record also does not confirm that the veteran ever actually 
applied for or received SSA disability benefits.  Regardless, 
the duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  

The veteran has not contended that he was awarded SSI or any 
other SSA benefits for diabetes, the disability at issue 
here. What is "of consequence" in this case is whether the 
veteran's current diabetes mellitus is related to his 
military service, and there is no indication that Social 
Security records would include any such information.  There 
has been no indication from the veteran that there has been 
any recent medical evaluation done by the SSA.  Remanding the 
case to obtain such records would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  As will be explained in more detail below, the 
veteran does not contend he suffered any symptoms since 
service related to his current diabetes.  Rather, he contends 
his current diabetes is related to or developed from an in-
service laboratory test indicating proteinuria.  While the 
veteran is competent to give evidence about his symptoms or 
past experiences, he is not competent to interpret medical 
laboratory tests or otherwise render an opinion as to cause 
or etiology of a current disability because he does not have 
the requisite medical knowledge or training.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

Accordingly, such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for diabetes mellitus may be established based on 
a legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the earliest evidence of the veteran's arthritis is June 
2002, over two decades after service. 

Service connection for diabetes mellitus may be established 
directly or by statutory presumption. A "presumption" exists 
under the laws and regulations pertaining to Agent Orange 
exposure or to diabetes diagnosed within the first year after 
service. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e).  That is, a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e), which includes diabetes mellitus, type II, will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  A 
veteran is presumed to have been exposed to herbicides if he 
or she served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f) (West 2002).   In this 
case, neither presumption is applicable because the veteran's 
service is outside the Vietnam Era and the first medical 
evidence of a current diagnosis of diabetes was decades after 
service. 

The veteran does not allege exposure to herbicide agents 
during his military service nor does he allege his diabetes 
mellitus, type II developed within one year of separation 
from the military. Rather, the veteran alleges he was treated 
in the military for proteinuria, which he was told was a 
precursor to diabetes.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

As indicated above, the Board acknowledges that the veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The veteran's service medical records indicate a lab finding 
of proteinuria in December 1977.  The alleged opinion 
indicating proteinuria is a precursor to diabetes, however, 
is not indicated in his service medical records.  Aside from 
the one notation of proteinuria, the service medical records 
are silent as to any complaints, treatment or diagnoses of 
diabetes or any diabetic complication.  His service medical 
records are simply devoid of any findings consistent with a 
chronic condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current type II 
diabetes mellitus is related to any remote incident in 
service, to include the December 1977 finding of proteinuria.  
Based on all the evidence, the Board concludes it is not.

After service, the veteran was not diagnosed with diabetes 
mellitus, type II until June 2002, over two decades after 
service.  Thereafter, his VA outpatient treatment records 
indicate various periodic treatment for his diabetes.  It is 
also noteworthy that no post-service medical record indicates 
a finding of proteinuria or an opinion that proteinuria is a 
precursor to diabetes.

In short, no medical profession has ever indicated a nexus 
between the veteran's in-service finding of proteinuria and 
his current diabetes.  

The Board has considered the veteran's statements that his 
diabetes-type symptoms began while in the military, to 
include a finding of proteinuria.  Service connection may 
indeed be granted when a chronic disease or disability is not 
present in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2006).  In accordance with the recent decision of the United 
States Court of Appeals for the Federal Circuit in Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the veteran concerning his 
continuity of symptoms after service is credible regardless 
of the lack of contemporaneous medical evidence.  The 
veteran's belief, however, that the in-service finding of 
proteinuria is not competent because, again, the veteran has 
not demonstrated he posses the medical knowledge or training 
to decipher medical laboratory results.  See Rucker, 10 Vet. 
App. at 74.  The veteran's claim also fails based upon the 
lack of medical nexus associating his claimed symptoms in 
service to a current disability.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In other words, even if the veteran alleged he suffered with 
diabetes-type symptoms in service and thereafter, no medical 
professional has ever linked his current type II diabetes 
mellitus to any remote incident of service.  The Board 
further notes that the veteran's claim is not premised on 
continuity of symptomatology.  Rather, the veteran relates 
his current diabetes to an in-service finding of proteinuria.  
The veteran is not competent to make such a finding and there 
simply is no medical evidence indicating such a connection.

In light of the medical evidence described above, which does 
not link the veteran's current diabetes to any remote 
incident of service, the Board finds that service connection 
for type II diabetes mellitus is not warranted.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.


REMAND

Regrettably, despite the lengthy procedural history of these 
claims, they must once again be remanded. 


Low back and Service Connection for Depression on a Secondary 
Basis

The veteran claims that his low back disability is due to in-
service injury and his depression is due to constant pain 
from his low back disability. The RO last adjudicated the 
veteran's claims, denying them on the merits, in a September 
2003 Statement of the Case (SOC). Thereafter, relevant, non-
duplicative VA medical records from 2003 to 2006, to include 
medical opinions regarding the veteran's continued low back 
treatment and the veteran's psychiatric treatment and likely 
etiology of psychiatric diagnoses were received.  

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and is 
clearly relevant to the issues because it provides medical 
evidence regarding the veteran's claimed conditions. The 
veteran did not provide a waiver of agency of original 
jurisdiction (AOJ) consideration of the medical evidence.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for readjudication of the issues on 
appeal and the issuance of a supplemental statement of the 
case.

In regard to the veteran's depression claim, the veteran 
alleges alternative theories.  The veteran alleges his 
depression is either directly related to his military service 
or, in the alternative, secondary to his low back disability

The Veteran Claims Assistance Act of 2000 (VCAA), in part, 
requires the VA to adequately identify the evidence necessary 
to substantiate the claim, the evidence presently of record, 
and the veteran's and VA's respective responsibilities in 
development of evidence. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 

Here, although an October 2002 letter was sent to the veteran 
correctly identifying his claim, the letter did not advise 
the veteran of the laws and regulations specific to 
establishing service connection claimed as secondary to a 
service-connected condition.  Corrective action is required.

Additionally, the Board notes the veteran's depression claim 
is premised, in part, on his low back disability claim 
prevailing and, thus, is "inextricably intertwined" with 
the adjudication of his low back disability claim.  The Court 
has held that all issues "inextricably intertwined" with an 
issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 181 (1991).  Here, the RO is advised that the 
veteran's claim of entitlement to service connection for 
depression, claimed as secondary to a low back disability, 
must be adjudicated after full development and adjudication 
of the veteran's low back disability claim.  Id.

PTSD and Service Connection for Depression on a Direct Basis

In the alternative, the veteran alleges his current 
depression is directly related to his military service.  He 
also claims he has PTSD due to direct military service.  In 
particular, the veteran alleges he was "mistreated in the 
military" and witnessed stressful incidents, including 
watching a man jump overboard and witnessing an accident 
where a fellow sailor was cut in half on board the U.S.S. 
Constellation.  During his hearing before the Board in 
September 2008 the veteran specified that the accident 
severing the sailor occurred in April 1979.

Initially, the Board notes the veteran's alleged stressors 
have not been confirmed.  The veteran's DD-214 and personnel 
records confirm he was aboard the U.S.S. Constellation during 
the relevant time period.  In light of the veteran's 
testimony specifying the time period of at least one of the 
alleged stressors, the RO should make further attempts to 
verify the veteran's contentions, to include obtaining deck 
logs from April 1979. 

The Board notes the veteran's personnel records do indicate 
the veteran received multiple reprimands for misconduct from 
March 1978 to March 1979, prior to the alleged April 1979 
incident.  The veteran underwent a psychiatric evaluation 
during his military service in February 1978.  At that time, 
the veteran complained of depression, but the evaluator 
indicated he did not "appear" clinically depressed.  
Rather, he was diagnosed with immature personality disorder.  
The Board notes, this assessment was also prior to the 
alleged stressor.  

After service, the veteran has been inconsistently diagnosed 
with various mental disabilities, to include social anxiety 
disorder, major depressive disorder, PTSD, borderline 
personality disorder and depression in a personality 
disorder.  An October 2005 psychiatric examiner, on the other 
hand, did not find symptomatology warranting the diagnosis of 
PTSD, but rather more likely a personality disorder.
 
The VA outpatient treatment records are equally inconsistent 
with regard to etiology as they are with regard to diagnosis.  
A September 2003 treatment record, for example, diagnosis the 
veteran with "dysthemic disorder, vs. depressive disorder 
secondary to chronic pain."  A July 2005 treatment record 
indicates diagnoses of depressive disorder and PTSD related 
to what the veteran perceived as "mistreatment while in the 
military."  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

It is clear from the medical evidence that the veteran was 
diagnosed with a personality disorder while in the military 
and various psychiatric disabilities, to include personality 
disorders, thereafter.  In general, personality disorders are 
considered congenital or developmental defects and, 
therefore, are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  The Board notes, 
however, that the VA Office of General Counsel held that 
service connection may be granted for a congenital disorder 
on the basis of in-service aggravation.  See VAOPGCPREC 82- 
90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel 
Opinion 01-85 (March 5, 1985)].  In that opinion, it was 
noted that a disease considered by medical authorities to be 
of congenital, familial (or hereditary) origin by its very 
nature preexists a claimants' military service, but that 
service connection for such diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).  

The RO did not consider the issue of aggravation of a 
personality disorder, nor was any such development ever done 
concerning the veteran's alleged current mental illness.  In 
light of the in-service diagnosis of a personality disorder, 
and the years of mental illness treatment for various 
diagnoses thereafter, a VA examination is indicated.

The Board further notes that during an October 2005 
psychiatric treatment session, the veteran indicated he would 
be pursuing Supplemental Security Income (SSI) from the 
Social Security Administration (SSA).  The veteran did not 
specify what disorders he was claiming, but given the context 
of the discussion, it appears he intended on claiming SSI 
benefits due to his psychiatric disabilities, which is partly 
the basis of his current appeal.  The U.S. Court of Appeals 
for Veterans Claims has held that, where VA has notice that 
the veteran may be receiving disability benefits from the 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996). Furthermore, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), emphasizes the need for VA to obtain 
records from other Government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002). Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records in conjunction with his application for SSI 
benefits, to the extent they exist.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A. In particular, the veteran 
should be informed of how to establish his 
claim of secondary service connection 
under 38 C.F.R. § 3.310.

2.   Ask the veteran if he in fact ever 
pursued SSI benefits from the SSA.  If so, 
contact the Social Security Administration 
for the purpose of obtaining a copy of the 
decision and all medical records relied 
upon in conjunction with any filed claim 
by the veteran for SSI benefits. Any 
attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

3.  Obtain any recent treatment records 
for the veteran from the VA Medical Center 
in Long Beach, California from June 2006 
to the present regarding low back 
disability, depression and PTSD.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

4.  Send a summary of the veteran's 
claimed stressors, to include the April 
1979 accident severing a sailor on board 
the U.S.S. Constellation and witnessing a 
fellow sailor jump overboard, to U.S. Army 
and Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 7701 
Telegraph Road Alexandria, VA 22315- 3802.  
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged in- service stressors.  
A specific request should be made to 
obtain the deck logs for the U.S.S. 
Constellation for April 1979 in order to 
verify the claimed accident involving the 
severing of a fellow soldier onboard the 
ship.  Any negative responses or attempts 
to obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

5.  After the above records are obtained, 
to the extent available, schedule the 
veteran for a VA psychiatric examination 
for the claimed conditions of depression 
and PTSD to clarify the veteran's 
diagnoses and likely etiology. The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

The examiner should indicate whether the 
veteran currently has any psychiatric 
disorders, and, if so, whether any such 
disorder is at least as likely as not 
related to his military service.

The examiner should also provide an opinion 
as to whether the veteran's personality 
disorder was aggravated (that is - 
permanently worsened) beyond the natural 
progression of such a disorder by his 
military service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding 
the veteran's diagnoses and etiology, to 
include the July 2005 VA medical opinion 
diagnosing the veteran with PTSD and MDD 
related to perceived "mistreatment in 
the military.

With regard to PTSD, the RO must specify 
for the examiner the stressors that are 
established by the evidence of record and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor during 
service. 

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD (i.e., were 
the verified in-service stressors 
sufficient to produce PTSD), and, if so, is 
there a link between the current symptoms 
and the alleged in-service stressors.  

6.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC), to include consideration of 
all evidence received since the September 
2003 statement of the case (SOC).  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2008).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2008).


______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


